Miller, Ch. J. —
Section 5057 of the Revision (Code, Sec. 4662), provides that an information before a justice, of the peace, charging the commission of a public offense, “ must contain * * * a statement of the acts constituting the offense in ordinary and concise language, and the time and place of the commission of the offense, as near as may be.”
The information in this case fails to comply with this provision of the statute, in that the“ acts constituting the offense ” are not stated therein. It accuses the defendants with committing an assault, for that they committed an assault. It would not do to accuse a person with the crime of larceny, and merely allege that he committed larceny at a time and place stated. The acts which in law constitute larceny must be alleged. So in respect to every criminal offense. It will not do to accuse a party with the commission of a crime by its technical name merely. The acts which make up the offense must be charged. This was so without the statute. The judgment must be
Reversed.